 

IN TI-[E UNITED STATES DISTRICT COURT FE L E ,.
FOR THE DISTR[CT OF MONTANA

BILLINGS DIVISION "CT 23 1"13
Clerk. U S Dlstrict Court
Distrlcé*(|?ianSontana
UNITED STATES OF AMERICA, g
CR 1 1-43 -BLG-SPW

Plaintiff,
vs. ORDER
JOSEPH MATTHEW
BALLANTYNE,

Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Petition Alleging a
Violation of Supervised Release Conditions (Doc. 113), and for good cause being
shown,

IT IS HEREBY ORDERED that the Motion to Dismiss (Doc. l 13) is
GRANTED.

IT IS FURTHER ORDERED that the Final Revocation Hearing set for
Wednesday, October 24, 2018 at 1:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Defendant, Joseph Matthew
Ballantyne be released from the custody of the U.S. Marshals Service.

DATED this if ;>VNdjay of October, 2014 .

     

, /‘5.’ zczzizz;a/
sUsAN P. WATTERS

U.S. DISTRICT JUDGE
l

 

